
	

114 SRES 558 ATS: Honoring the memory and legacy of the 12 Louisiana citizens and 1 Texas citizen who lost their lives due to the tragic flooding in the State of Louisiana in August 2016.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 558
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2016
			Mr. Cassidy (for himself, Mr. Vitter, Mr. Cornyn, Mr. Cruz, and Mr. Lankford) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory and legacy of the 12 Louisiana citizens and 1 Texas citizen who lost their
			 lives due to the tragic flooding in the State of Louisiana in August 2016.
	
	
 Whereas, during mid-August 2016, a historic flood swept through the southern part of the State of Louisiana, taking the lives of 13 people, damaging over 130,000 homes, displacing thousands of families, and causing over $8,700,000,000 of material damages;
 Whereas William Mayfield, 67, of Zachary, Louisiana, perished on August 12, 2016; Whereas Linda Coco Bishop, 63, perished on August 14, 2016;
 Whereas Brett Broussard, 55, of Baton Rouge, Louisiana, perished on August 15, 2016; Whereas William F. Bill Borne, 58, of Baton Rouge, Louisiana, perished on August 16, 2016;
 Whereas Richard James Jr., 57, of Baton Rouge, Louisiana, perished on August 15, 2016; Whereas Samuel Muse, 54, of Greensburg, Louisiana, perished on August 13, 2016;
 Whereas Kenneth Slocum, 59, of Tangipahoa Village, Louisiana, perished on August 14, 2016; Whereas Earrol Lewis, 49, of Houston, Texas, perished on August 15, 2016;
 Whereas Stacy Ruffin, 44, of Roseland, Louisiana, perished on August 13, 2016; Whereas Alexandra Ally Budde, 20, of Hammond, Louisiana, perished on August 14, 2016;
 Whereas Ordatha Hoggatt, 57, of Leesville, Louisiana, perished on August 14, 2016; Whereas an unnamed woman, 93, of Denham Springs, Louisiana, perished on August 17, 2016;
 Whereas an unidentified man of Denham Springs, Louisiana, perished on August 17, 2016; and Whereas the people of the United States stand united with the people of Louisiana and the families of the victims—
 (1)to support all individuals affected; and (2)to pray for healing and restoration: Now, therefore, be it
	
 That the Senate— (1)honors the memory and legacy of the 12 Louisiana citizens and 1 Texas citizen who lost their lives in the August 2016 flooding;
 (2)extends its heartfelt condolences and prayers to the families of the victims and to all affected individuals in the communities of the flooded parishes;
 (3)recognizes the skill and sacrifice of the law enforcement officers, first responders, and volunteers who have demonstrated tremendous resolve throughout the recovery;
 (4)commends the efforts of individuals who are working to care and provide for the injured and displaced;
 (5)applauds the generous support, assistance, and aid provided by people across the United States; and
 (6)pledges to continue to work together— (A)to support Louisiana in its time of need.
				
